Citation Nr: 0734240	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-40 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
0 percent for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than November 
12, 2004 for the grant of service connection for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army from 
February 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran service connection for a bilateral 
hearing loss disability assigning an initial rating of 0 
percent with an effective date of November 12, 2004.

The veteran's appeal was advanced on the Board's docket upon 
a grant of his motion in October 2007.  See U.S.C. § 7107; 38 
C.F.R. § 20.900(c).   

The issue of an initial disability rating in excess of 0 
percent for a bilateral hearing loss disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's original claim for service connection for 
bilateral hearing loss was received no earlier than November 
12, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 12, 
2004 for the grant of service connection for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claim by letter 
dated in December 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The December 2004 notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection.  However, after the 
veteran disagreed with the effective date assigned, the RO 
issued a statement of the case in October 2005, informing the 
veteran regarding the laws and regulations governing degrees 
of disability for hearing loss and the assignment of 
effective dates.  The veteran has not alleged any prejudice 
as a result of the subsequent notice provided by the 
statement of the case, nor has any been shown.  Additionally, 
the veteran's representative has provided argument regarding 
those issues.
   
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the a veteran 
audiological examination.  No benefit could come from 
providing a separate examination regarding the effective date 
of the claim as the determinative matter is when the claim 
was filed.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In February 2005, the RO granted service connection for a 
bilateral hearing loss disability, assigning an effective 
date of November 12, 2004, the date of receipt of the claim.  
The veteran contends that he is entitled to an earlier 
effective date for service connection for his disability 
dating back to 1952, which was when he left Korea.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
date following separation.  Id.

In this case, the veteran separated from military service in 
November 1952.  His original service connection claim for 
PTSD was received by the RO on November 12, 2004.  Service 
medical records show that the veteran complained of hearing 
loss while in service.  

While the veteran has argued that the effective date for the 
grant of entitlement to service connection should date back 
to the date that the medical evidence first shows that he had 
hearing loss, the record fails to show any claim for a 
hearing loss disability, or communication which could 
reasonably be construed as a claim, between his separation 
from service in November 1952, and November 12, 2004.    

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the laws 
administered by the Secretary").  Therefore, since the 
veteran's service connection claim was received more than one 
year after his separation from military service, the 
effective date of the award may be no earlier then the date 
of the receipt of the claim, which in this case is November 
12, 2004.     

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than November 12, 
2004; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than November 12, 
2004 for the grant of service connection for a bilateral 
hearing loss disability is denied.


REMAND

The veteran seeks an initial rating in excess of 0 percent 
for a bilateral hearing loss disability.
A private audiological examination report dated in November 
2004 notes that the veteran's word recognition test score was 
40 percent in his right ear and 36 percent in his left ear.  
The type of word recognition test administered to the 
veteran, however, was not noted in the report or in any of 
the subsequent communications received from the physician 
administering the test.  VA regulations require that the 
Maryland CNC be utilized for word recognition.  The report 
also notes the veteran's pure tone thresholds for his right 
and left ears, which results are significantly more severe 
than those reflected in the January 2005 VA audiological 
examination.   See 38 C.F.R. § 4.85, DC 6100.

The January 2005 VA audiological examination report notes 
that the veteran's word recognition test score using the CNC 
was 96 percent in both his right and left ears.  The report 
also notes the veteran's pure tone thresholds for his right 
ear was 46 and the left ear was 51.  Applying these findings 
to VA disability rating criteria for bilateral hearing loss 
results in a disability rating of 0 percent.  See 38 C.F.R. § 
4.85, DC 6100.

The record shows two vastly different audiological findings.  
While the VA examiner noted the private audiology results and 
provided a reasonable hypothesis regarding the difference in 
the findings, we can not know with certainty that the 
rationale provided is correct.  Accordingly, and in order to 
ensure that the veteran receive the benefit of any doubt on 
any issue, a second VA audiological examination should be 
provided to confirm the severity of the veteran's bilateral 
hearing loss disability. 

While the veteran is free to submit another private 
audiological examination report, he is advised that VA's 
rating regulations require that the Maryland CNC, 
administered by a state licensed audiologist, be utilized for 
word recognition.  See 38 C.F.R. § 4.85.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiology 
examination to determine the severity of 
his bilateral hearing loss.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a written account of his findings, 
including a rationale for all variance 
between the VA examinations and the 
private examination(s).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished and the claim 
should then be readjudicated.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


